Title: To Thomas Jefferson from Pseudonym: "Franklin’s Ghost", 26 July 1821
From: Pseudonym: “Franklin’s Ghost”
To: Jefferson, Thomas


            
            
              
          The writer who has known that man of Ross your real Friend James Maury is deeply interested in turning our monkeys (Seamen) into men.—he prays for 1. Voln in your Name & then he will offer prayers daily that the Virga Legislature may vote a suitable donation to compleat your last but greatest glory:—the University.—our Young Men are waiting to enter it.“Franklin’s Ghost”
          Mr AdamsMr JeffersonMr Maddison andMr Monroe—are written to upon this Subject—we hope to get a Cabin & Foreberth Library for each ship in the Navy
   (+for 23 Years)
